MEMO. ENDORSED

CS8e POE GOAT NR Beument 187 Elles G7/38/48 BASE ar

CARTER LEDYARD & MILBURN LLP

Counselors at Law

Ais. Lewis 2 Wall Street
Partner New York, NY 10005-2072
. e ° 570 Lexington Avenue
Direct Dial: 212-238-8647 Tel (212) 732-3200 New York, NY 10022-6856
E-mail: lewis@clm.com Fax (212) 732-3232 (212) 371-2720

Defendant's request to adjourn the Faretta
July 23, 2020 Hearing from Aug. 6, 2020 until Sept. 25,
2020 at 12:00 pm is granted. Clerk of the

 

VIA ECF Court requested to terminate the motion (doc.
. 107).

The Honorable Nelson S. Roman Dated: July 23, 2020

United States District Court Judge

Southern District of New York SO ORDERED-~"—-~~,

300 Quarropas Street aa ait

White Plains, NY 10601 yw A. en

(RomanNYSDChambers@nysd.uscourts.gov) Neissas Roma USD.

Re: United States v. Jacob Rosner. Ind. No. 19-CR-497 - 04 (NS@)
Dear Judge Roman:

On behalf of Jacob Rosner, I write to respectfully request that the Court reschedule
his Faretta hearing to a date after the Faretta hearings of the other Defendants.

 

The Court previously granted Mr. Rosner’s request that his Faretta hearing be
conducted after the hearings for the co-defendants. See ECF No. 93 (“In view of Mr.
Rosner’s youth . . . and his relationships with the other defendants . . . should the Court
schedule a Faretta hearing for Mr. Jacob Rosner, we request that it be scheduled on a date
after the conduct of the other Faretta hearings, on a date when no other Defendant in this
case is produced to Court.”). See ECF Nos. 87, 105 (granting that request by scheduling
Jacob Rosner’s Faretta hearing for August 6—after the earlier dates then scheduled for the
other hearings).

Recently, the Court rescheduled the Faretta hearing of Defendant Helbrans from July
30 to September 15 because the former date fell on a religious holiday. Jacob Rosner is 21
years old and Nachman Helbrans is Mr. Rosner’s rabbi. Hence, and consistent with the same
reasons expressed previously, I request that Mr. Rosner’s hearing be rescheduled for a date
after September 15.

Respectfully submitted,
/s/ Alan S. Lewis
: Alan S. Lewis
ASL:bp ———— =
DO UMENT
|| ELECTRONICALLY FILE

iROCH __
DATE FI e123 ]2y20.

  

 
